Cobb, J.
1. This case upon its facts as found by the jury is controlled by the law now embodied in the Civil Code, §§2611, 2612, imposing upon masters the duty of exercising ordinary care in furnishing machinery “reasonably safe for all persons who operate it with ordinary care and diligence,” and rendering a master liable for injuries to a servant arising from the negligence of the master in failing to comply with that duty, when he “knew or ought to have known of . . the defects or danger in the machinery supplied,” and when “the servant injured did not know and had not equal means of knowing such fact, and by the exercise of ordinary care could not have known thereof.”
2. The evidence warranted the jury in finding for the plaintiff, and it does not appear that the amount of the verdict was excessive.

Judgment affirmed.


All the Justices concurring.

Action for damages. Before Judge Reid. City court of Atlanta. March 27, 1899.
Gandler & Thomson, for pláintiff in error.
E. T. Brown and Shepard Bryan, contra.